        Case 3:20-cr-00042-PDW Document 342 Filed 07/23/20 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NORTH DAKOTA
                               WESTERN DIVISION

 UNITED STATES OF AMERICA,
                                                   Case No. 1:20-cr-075-02
                 Plaintiff,                        Case No. 3:20-cr-042-18

                 v.                                UNITED STATES’ RESPONSE TO
                                                   MOTION FOR PRETRIAL
 KASONDRA KAYE GRANT,                              RELEASE

                 Defendant.

       The United States of America, by Drew H. Wrigley, United States Attorney for

the District of North Dakota, and Rick L. Volk, Assistant United States Attorney,

submits this response to the Defendant’s Motion for Pretrial Release wherein the

Defendant requests this Court allow her to attend residential substance abuse treatment at

Springboard Recovery in Scottsdale, Arizona. The United States does not object to such

release provided the Court imposes conditions upon such release and requires provision

of certain information to the United States Pretrial Services Office prior to any release.

       Prior to release, the United States requests this Court require the Defendant

provide a travel itinerary to the United States Pretrial Services Office, including the

identity and contact information for the individual(s) Defendant proposes to transport her

from her current detention facility to the airport, and obtain the approval from that Office

for that itinerary and transport by that / those individual(s). The United States further

requests the Court order the Defendant to immediately report any changes in her travel

itinerary to the United States Pretrial Services Office through and until her arrival at

SpringBoard Recovery.
        Case 3:20-cr-00042-PDW Document 342 Filed 07/23/20 Page 2 of 4




      Upon release, the United States requests the Court’s order include the following

conditions of supervision while on release:

      1. The Defendant shall not violate federal, state, tribal or local law while on

          release;

      2. The Defendant shall appear in court as required and surrender for any sentence

          imposed;

      3. The Defendant shall report to the Pretrial Services Office at such times and in

          such manner as designated by the supervising officer;

      4. The Defendant shall refrain from the use of alcohol; any possession or use of a

          narcotic drug and other controlled substance as defined in 21 U.S.C. § 802 or

          state statute, unless prescribed by a licensed medical practitioner, and any use

          of inhalants. Defendant shall submit to drug/alcohol screening at the direction

          of the Pretrial Services Officer or his/her designee to verify compliance.

          Failure or refusal to submit to testing or tampering with the collection process

          or specimen may be considered the same as a positive test;

      5. Defendant shall submit her person, residence, vehicle, and/or possessions to a

          search conducted by the Pretrial Services Officer at the request the request of

          the Pretrial Services Officer. Failure to submit to a search may be grounds for

          revocation of pretrial release. Defendant shall notify any other residents that

          the premises may be subject to searches pursuant to this condition;

      6. Defendant shall not possess a firearm, destructive device, or other dangerous

          weapon;


                                              2
 Case 3:20-cr-00042-PDW Document 342 Filed 07/23/20 Page 3 of 4




7. Defendant shall not initiate contact with any co-defendant or witness, directly

   or indirectly, and shall report any contact to her supervising Pretrial Services

   Officer. Should any co-defendant or witness be or become a resident of the

   substance abuse treatment program Defendant is attending, Defendant shall

   immediately report the same to her supervising Pretrial Services Officer;

8. Defendant shall immediately contact the Pretrial Services Office to advise of

   her arrival and admission at SpringBoard Recovery. She shall reside at the

   SpringBoard Recovery’s facility, attend and participate in its residential

   substance abuse treatment program, and comply with all rules and regulations

   imposed by the program and/or its employees;

9. Defendant shall sign all releases of information requested by the Pretrial

   Services Officer to monitor Defendant’s progress and participation in the

   substance abuse treatment program and any other incidental services and

   programs;

10. At least four days before completion of, or upon termination from, the

   SpringBoard Recovery’s substance abuse treatment program, Defendant shall

   contact the Pretrial Services Officer to discuss her living arrangements;

11. Upon discharge from SpringBoard Recovery’s substance abuse treatment

   program, Defendant shall reside at a residence approved by the Pretrial

   Services Officer and not change this residence without permission from the

   Pretrial Services Officer. If the Pretrial Services Officer determines that

   Defendant is in need of a placement in a residential facility, Defendant shall


                                      3
 Case 3:20-cr-00042-PDW Document 342 Filed 07/23/20 Page 4 of 4




   voluntarily report to the designated facility, comply with the facility’s rules

   and regulations, and participate in all recommended programming. If the

   Pretrial Services Officer does not approve of Defendant’s proposed residence

   and determines either that the residential facility lacks space for Defendant or

   that a placement of Defendant at a residential facility is inappropriate,

   Defendant shall report to the United States Marshal’s office in Bismarck with

   the understanding that Defendant shall be detained pending further order of the

   court.



Dated: July 23, 2020.

                                   DREW H. WRIGLEY
                                   United States Attorney

                            By:    /s/ Rick. L. Volk
                                   RICK L. VOLK
                                   Assistant United States Attorney
                                   P. O. Box 699
                                   Bismarck, ND 58502-0699
                                   (701) 530-2420
                                   ND Bar Board ID No. 04913
                                   Rick.Volk@usdoj.gov
                                   Attorney for United States




                                      4
